Citation Nr: 1601902	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for chest pain.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2006 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case for further development in November 2014.  The case has since been returned to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the case to schedule the Veteran for a hearing.  In June 2015, the AOJ sent the Veteran a letter notifying her of the day, time, and place of her scheduled hearing; however, that letter was sent to her old mailing address.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address.  VBMS indicates she currently resides in Austell, Georgia.

2.  The AOJ should then take appropriate steps to schedule the Veteran for a Board hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




